EXECUTION VERSION







ADCARE HEALTH SYSTEMS, INC.

Form of Lock-Up Agreement

October 26, 2010

AdCare Health Systems, Inc.

5057 Troy Road

Springfield, Ohio 45502-9032




Re:  AdCare Health Systems, Inc. - Lock-Up Agreement

Dear Sirs:

This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the "Purchase Agreement"), dated as of October
26, 2010 by and among AdCare Health Systems, Inc. (the "Company") and the
investors party thereto (the "Buyers"), with respect to the issuance of
subordinated convertible notes (the "Notes") which will be convertible into
shares of the Company's common stock, no par value (the "Common Stock").
 Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement.  As used herein,
"Undersigned's Shares" means: (i) all shares of Common Stock owned directly or
indirectly by the undersigned (including holding as a custodian) or with respect
to which the undersigned has beneficial ownership within the rules and
regulations of the Securities and Exchange Commission and (ii) all options to
purchase shares of Common Stock owned directly by the undersigned (including
holding as a custodian) or with respect to which the undersigned has beneficial
ownership within the rules and regulations of the Securities and Exchange
Commission.

In order to induce the Buyers to enter into the Purchase Agreement, the
undersigned agrees that, commencing on the date hereof and ending on the 180th
day after the Closing Date (the "Lock-Up Period"), the undersigned will not (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase, make any short sale or otherwise dispose of or agree to
dispose of, directly or indirectly, any of the Undersigned's Shares, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities and
Exchange Act of 1934, as amended and the rules and regulations of the Securities
and Exchange Commission promulgated thereunder with respect to any of the
Undersigned Shares (collectively, a "Disposition"), or (ii) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any of the Undersigned's Shares, whether
any such transaction is to be settled by delivery of such securities, in case or
otherwise (collectively, the actions contemplated in clauses (i) and (ii) above,
"Restricted Actions").  The foregoing sentence shall not apply to the exercise
of options or warrants or the conversion of a security outstanding as of the
date hereof; provided, however, that the undersigned agrees that the foregoing
sentence shall apply to any securities issued by the Company to the undersigned
upon such an exercise or conversion.  

The foregoing restriction is expressly agreed to preclude the undersigned or any
affiliate of the undersigned from engaging in any hedging or other transaction
which is designed to or which reasonably could be expected to lead to or result
in a sale or disposition or deemed sale or disposition of the Undersigned's
Shares or the economics of the Undersigned's Shares even if the Undersigned's
Shares would be disposed of by someone other than the undersigned.  Such
prohibited hedging or other transactions would include, without limitation, any
short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Undersigned's
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from the Undersigned's Shares.

Notwithstanding the foregoing, the undersigned may transfer the Undersigned's
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein or
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value.  For
purposes of this Lock-Up Agreement, "immediate family" shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
 The undersigned now has, and, except as contemplated by clauses (i) and (ii)
above, for the duration of this Lock-Up Agreement will have, good and marketable
title to the Undersigned's Shares, free and clear of all liens, encumbrances,
and claims whatsoever.  The undersigned also agrees and consents to the entry of
stop transfer instructions with the Company's transfer agent and registrar
against the transfer of the Undersigned's Shares except in compliance with the
foregoing restrictions.

The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned's heirs, legal
representatives, successors, and assigns.

This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.

This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied.  In furtherance of the foregoing, the internal laws
of the State of New York will control the interpretation and construction of
this Lock-Up Agreement, even if under such jurisdiction's choice of law or
conflict of law analysis, the substantive law of some other jurisdiction would
ordinarily apply.











--------------------------------------------------------------------------------










Very truly yours,

______________________________

Exact Name of Stockholder

______________________________

Authorized Signature

______________________________

Title




Agreed to and Acknowledged:




ADCARE HEALTH SYSTEMS, INC.







By:  _______________________

       Name:  

       Title:



























